DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.

3.        	In the applicant’s submission, claims 1-6, 15-17, 20-22, and 25-26 are pending and being examined. Claims 1, 15, and 20 are independent form.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-6 and 25 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject 

5-1.	Regarding independent claim 1, the claim recites “wherein the first type of image is human” in lines 2-3, and further recites “wherein the analyzing the previously recorded delete pattern of the user includes determining whether the first type of image has previously been deleted more than other types of images on the device that are types of images other than human” in lines 8-11. However, support for this new feature is not found from applicant’s originally filed specification. Paragraph [0038] of the specification, as mentioned in applicant’s Remarks received on 2/10/2021, only discloses some examples about so-called the type of image: “the type of image may be classified to be a special type of image, e.g., a most commonly accessed type of image, an image that includes a predetermined specific person, an image that includes a predetermined object, etc.” Paragraph [0046] of the specification discloses how to delete a type of image: “the analysis may include determining a type of image has previously been deleted more than other types of images on the device… the analysis may indicate a most commonly deleted type of image and/or types of images that are more commonly deleted than others.” None of the two paragraphs recites that the first type of [human] image has previously been deleted more than other [nonhuman] types of images. Even throughout the specification, support for this new feature is not found. 

Thus, the claim is rejected under 35 U.S.C. 112, first paragraph, because the added feature/matter is new matter and not described in the specification as originally filed. See MPEP 608.04. 

5-2.	Regarding dependent claims 2-6 and 25, they are rejected because they are dependent on claim 1.

Allowable Subject Matter
6.	Claims 15-17, 20-22, and 26 are allowed.

Response to Arguments
7.	Applicant’s arguments, with respects to claim 1, filed on 2/10/2021, have been fully considered but they are not persuasive since support for the new feature is not 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        4/16/2021